Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 depends on cancelled claim 8.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over TIIROLA US 20160242188 in view of Kang US 20140073336 and Mildh US 20180288641.

Regarding claims 1, 12, TIIROLA teaches measuring UE-to-UE cross-link interference; and

the cross-channel CSI, the interfering cells or nodes to be measured are in an uplink phase or in device to device (D2D) mode. In other words the UE may be measuring UE to UE interference, [0130-0132]).
	
Although TIIROLA teaches the UE is receiving interference measurement configuration information ([0130]), the reference is silent on receiving interference measurement resource (IMR) configuration information or sounding reference signal (SRS) configuration information, for UE-to-UE cross-link interference measurement, from a base station (BS);
	Kang teaches receiving interference measurement resource (IMR) configuration information from a base station (BS) ([0003]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of TIIROLA by receiving interference measurement resource (IMR) configuration information, for UE-to-UE cross-link interference measurement, from a base station, as suggested by Kang. This modification would benefit the system by informing the UE on how to allocate resources for cross-link interference measurement.


Mildh teaches reporting on based on the measured interference value being greater than a threshold, the report is transmitted based on event-trigger ([0044]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   reporting on based on the measured UE-to-UE cross-link interference value being greater than a threshold, the report is transmitted based on event-trigger, as suggested by Mildh. This modification would benefit the system by only reporting the interference when it becomes a problem.

Regarding claim 3 and 15, (Kang: the user equipment may receive IMR configuration information through a UE-specific RRC message from the transmission point, [0115]).

Regarding claim 4, (Kang: the user equipment may receive IMR configuration information through a UE-specific RRC message from the transmission point, [0115]).


Regarding claim 5, (TIIROLA: When a UE measures the cross-channel CSI, the interfering cells or nodes to be measured are in an uplink phase or in device to device (D2D) mode, 0131]).



Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of TIIROLA and Kang as applied to claims 1 and 12 above, and further in view of Sun US 20160013984.

Regarding claims 2 and 13, although TIIROLA teaches measuring UE-to-UE cross-link interference, the reference is silent on wherein the IMR configuration information includes information about a location of an IMR, and
the UE-to-UE cross-link interference is measured at the location of the IMR.
Sun teaches a base station simultaneously notifies the user equipment of at least one type of frequency domain location information and time domain location information of the IMR or the ZP CSI-RS ([0122]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   .

Allowable Subject Matter
Claims 6, 7, 9-11, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/RONALD B ABELSON/Primary Examiner, Art Unit 2476